Exhibit Wyeth's Audited Historical Consolidated Financial Statements and Related Notes Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Changes in Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6–46 Report of Independent Registered Public Accounting Firm 47 1 Consolidated Balance Sheets (In thousands except share and per share amounts) December31, 2008 2007 Assets Cash and cash equivalents $ 10,015,877 $ 10,453,879 Marketable securities 4,529,395 2,993,839 Accounts receivable less allowances (2008 — $187,593 and 2007 — $160,835) 3,646,439 3,528,009 Inventories 2,996,428 3,035,358 Other current assets including deferred taxes 2,293,201 2,972,513 Total Current Assets 23,481,340 22,983,598 Property, plant and equipment: Land 173,739 182,250 Buildings 8,502,055 7,921,068 Machinery and equipment 6,798,449 6,170,239 Construction in progress 1,403,237 1,947,624 16,877,480 16,221,181 Less accumulated depreciation 5,679,269 5,149,023 11,198,211 11,072,158 Goodwill 4,261,737 4,135,002 Other intangibles, net of accumulated amortization (2008 — $372,872 and 2007 — $298,383) 421,686 383,558 Other assets including deferred taxes 4,668,750 4,142,966 Total Assets $ 44,031,724 $ 42,717,282 Liabilities Loans payable $ 913,245 $ 311,586 Trade accounts payable 1,254,369 1,268,600 Accrued expenses 4,426,444 5,333,528 Accrued taxes 256,365 410,565 Total Current Liabilities 6,850,423 7,324,279 Long-term debt 10,826,013 11,492,881 Pension liabilities 1,601,289 501,840 Accrued postretirement benefit obligations other than pensions 1,777,315 1,676,126 Other noncurrent liabilities 3,802,842 3,511,621 Total Liabilities 24,857,882 24,506,747 Contingencies and commitments (Note 15) Stockholders’ Equity $2.00 convertible preferred stock, par value $2.50 per share; 5,000,000 shares authorized 22 23 Common stock, par value $0.33 1/3per share; 2,400,000,000 shares authorized (1,331,553,581 and 1,337,786,109 issued and outstanding, net of 91,115,031 and 84,864,647 treasury shares at par, for 2008 and 2007, respectively) 443,851 445,929 Additional paid-in capital 7,483,549 7,125,544 Retained earnings 12,868,799 10,417,606 Accumulated other comprehensive income (loss) (1,622,379 ) 221,433 Total Stockholders’ Equity 19,173,842 18,210,535 Total Liabilities and Stockholders’ Equity $ 44,031,724 $ 42,717,282 The accompanying notes are an integral part of these consolidated financial statements. 2 Consolidated Statements of Operations (In thousands except per share amounts) Year Ended December31, 2008 2007 2006 Net Revenue $ 22,833,908 $ 22,399,798 $ 20,350,655 Cost of goods sold 6,247,767 6,313,687 5,587,851 Selling, general and administrative expenses 6,838,359 6,753,698 6,501,976 Research and development expenses 3,373,213 3,256,785 3,109,060 Interest (income) expense, net 24,942 (90,511 ) (6,646 ) Other (income) expense, net 11,540 (290,543 ) (271,490 ) Income before income taxes 6,338,087 6,456,682 5,429,904 Provision for income taxes 1,920,254 1,840,722 1,233,198 Net Income $ 4,417,833 $ 4,615,960 $ 4,196,706 Basic Earnings per Share $ 3.31 $ 3.44 $ 3.12 Diluted Earnings per Share $ 3.27 $ 3.38 $ 3.08 The accompanying notes are an integral part of these consolidated financial statements. 3 Consolidated Statements of Changes in Stockholders’ Equity (In thousands except per share amounts) $2.00 Convertible Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity Balance at January1, 2006 $ 37 $ 447,783 $ 5,097,228 $ 6,514,046 $ (64,725 ) $ 11,994,369 Net income 4,196,706 4,196,706 Currency translation adjustments 565,745 565,745 Unrealized losses on derivative contracts, net (6,060 ) (6,060 ) Unrealized gains on marketable securities, net 4,157 4,157 Minimum pension liability adjustments, net (41,234 ) (41,234 ) Comprehensive income, net of tax 4,719,314 Adoption of FASB Statement No.158, net (1,130,549 ) (1,130,549 ) Cash dividends declared: Preferred stock (per share: $2.00) (26 ) (26 ) Common stock (per share: $1.01) (1,358,743 ) (1,358,743 ) Common stock acquired for treasury (4,477 ) (42,818 ) (617,284 ) (664,579 ) Common stock issued for stock options 4,372 490,648 495,020 Stock-based compensation expense 393,330 393,330 Issuance of restricted stock awards 688 85,490 86,178 Transfer of restricted stock award accruals to equity 63,171 63,171 Tax benefit from exercises of stock options 55,263 55,263 Other exchanges (9 ) 51 (35 ) 7 Balance at December31, 2006 $ 28 $ 448,417 $ 6,142,277 $ 8,734,699 $ (672,666 ) $ 14,652,755 Net income 4,615,960 4,615,960 Currency translation adjustments 771,971 771,971 Unrealized losses on derivative contracts, net (18,340 ) (18,340 ) Unrealized losses on marketable securities, net (47,602 ) (47,602 ) Pension and postretirement benefit plans 188,070 188,070 Comprehensive income, net of tax 5,510,059 FASB Statement No.158 measurement date transition (3,471 ) (3,471 ) Adoption of FIN 48 (295,370 ) (295,370 ) Cash dividends declared: Preferred stock (per share: $2.00) (20 ) (20 ) Common stock (per share: $1.06) (1,423,474 ) (1,423,474 ) Common stock acquired for treasury (8,794 ) (97,222 ) (1,210,718 ) (1,316,734 ) Common stock issued for stock options 5,554 683,049 688,603 Stock-based compensation expense 367,529 367,529 Issuance of restricted stock awards 727 1,541 2,268 Tax benefit from exercises of stock options 28,386 28,386 Other exchanges (5 ) 25 (16 ) 4 Balance at December31, 2007 $ 23 $ 445,929 $ 7,125,544 $ 10,417,606 $ 221,433 $ 18,210,535 Net income 4,417,833 4,417,833 Currency translation adjustments (837,558 ) (837,558 ) Unrealized gains on derivative contracts, net 174,653 174,653 Unrealized losses on marketable securities, net (64,883 ) (64,883 ) Pension and postretirement benefit plans (1,116,024 ) (1,116,024 ) Comprehensive income, net of tax 2,574,021 Cash dividends declared: Preferred stock (per share: $2.00) (18 ) (18 ) Common stock (per share: $1.14) (1,520,275 ) (1,520,275 ) Common stock acquired for treasury (3,995 ) (48,433 ) (446,347 ) (498,775 ) Common stock issued for stock options 793 96,484 97,277 Stock-based compensation expense 314,342 314,342 Issuance of restricted stock awards 1,118 1,268 2,386 Tax benefit (reduction) from exercises/cancellations of stock options (5,651 ) (5,651 ) Other exchanges (1 ) 6 (5 ) — Balance at December31, 2008 $ 22 $ 443,851 $ 7,483,549 $ 12,868,799 $ (1,622,379 ) $ 19,173,842 The accompanying notes are an integral part of these consolidated financial statements. 4 Consolidated Statements of Cash Flows (In thousands) Year Ended December31, 2008 2007 2006 Operating Activities Net income $ 4,417,833 $ 4,615,960 $ 4,196,706 Adjustments to reconcile net income to net cash provided by operating activities: Diet drug litigation payments (997,946 ) (481,581 ) (2,972,700 ) Seventh Amendment security fund disbursement 590,462 — 400,000 Net gains on sales and dispositions of assets (166,351 ) (59,851 ) (28,545 ) Write-down of investment securities, net 187,948 14,299 37,859 Depreciation 928,565 842,725 761,690 Amortization 79,009 75,954 41,350 Stock-based compensation 314,342 367,529 393,330 Change in other assets (including deferred income taxes) 34,170 789,455 592,165 Pension provision 346,412 338,779 354,531 Pension contributions (924,111 ) (330,749 ) (271,909 ) Changes in working capital, net: Accounts receivable (336,911 ) (1,624 ) (238,764 ) Inventories (230,121 ) (337,173 ) (7,910 ) Other current assets 692,030 (181,456 ) (39,037 ) Trade accounts payable and accrued expenses 141,335 169,514 70,868 Accrued taxes (131,424 ) 60,379 (7,536 ) Other items, net 327,763 (6,481 ) (27,721 ) Net Cash Provided by Operating Activities 5,273,005 5,875,679 3,254,377 Investing Activities Purchases of intangibles and property, plant and equipment (1,408,999 ) (1,390,668 ) (1,289,784 ) Purchase of a business (300,000 ) — — Proceeds from sales of assets 202,428 121,716 69,235 Purchase of additional equity interest in affiliate — (221,655 ) (102,187 ) Purchases of marketable securities (3,526,203 ) (2,534,216 ) (2,239,022 ) Proceeds from sales and maturities of marketable securities 1,769,037 1,422,488 915,339 Net Cash Used for Investing Activities (3,263,737 ) (2,602,335 ) (2,646,419 ) Financing Activities Proceeds from issuance of long-term debt — 2,500,000 — Repayments and repurchases of debt (421,258 ) (120,806 ) (12,100 ) Other borrowing transactions, net (6,790 ) (5,717 ) 47,334 Dividends paid (1,520,293 ) (1,423,494 ) (1,358,769 ) Purchases of common stock for Treasury (498,775 ) (1,316,734 ) (664,579 ) Exercises of stock options 98,074 716,896 515,853 Net Cash Provided by/(Used for) Financing Activities (2,349,042 ) 350,145 (1,472,261 ) Effect of exchange rate changes on cash and cash equivalents (98,228 ) 52,079 26,723 Increase (Decrease) in Cash and Cash Equivalents (438,002 ) 3,675,568 (837,580 ) Cash and Cash Equivalents, Beginning of Year 10,453,879 6,778,311 7,615,891 Cash and Cash Equivalents, End of Year $ 10,015,877 $ 10,453,879 $ 6,778,311 The accompanying notes are an integral part of these consolidated financial statements. 5 Notes to Consolidated Financial Statements 1.
